Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-31, and 33-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant has not traverse the examiner’s assertion of official notice in the response filed 12/27/2021 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20, 22, 24-26, 28, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 29921146 (‘146) in view of Hu (CN 205050700).
Regarding claim 18, ‘146 discloses a capacitor (title) comprising:
a winding element [0016]; and
a terminal (10, 12) comprising a first part (10) of a first material (aluminum - [0019]) and a second part (12) of a second material (copper - [0019]), the second material being different than the first material [0019],

wherein the second part (12) is an external contact of the capacitor,
wherein the second part (12) forms a sleeve (18) and comprises an inner thread (14) and wherein the inner thread (14) is configured to receive a screw [0009].
‘146 discloses the claimed invention except for the second part comprises an outer thread. 
Hu discloses a terminal comprising a first part (3) and a second part (2), the first part is electrically connected to a capacitor winding and the second part is an external contact of the capacitor, 
wherein the second part (2) comprises an outer thread (see Detailed Ways section – paragraph 2) that matches the thread of the first part (3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘146 so that the second part comprises an outer thread, wherein the outer thread matches the thread of the first part, since such a modification would form a capacitor connection that can be easily adjusted by a user.
Regarding claim 19, the modified ‘146 discloses that the first part (10) comprises an opening, and wherein the second part (12) is arranged in the opening of the first part.
Regarding claim 20, the modified ‘146 discloses the second part (12  - 2 of Hu) is screwed into the opening of the first part (10 – 3 of Hu).
Regarding claim 22, the modified ‘146 discloses the winding element [0016] does not abut the second part (12).
Regarding claims 24-26, and 36, the modified ‘146 discloses the second material (copper – [0019]) has a higher Young’s modulus than the first material (aluminum – [0019]).
Regarding claim 28, the modified ‘146 discloses the second part (12) is movable relative to the first part (10) so that a height of the terminal is adjustable (via spring of Hu).
Regarding claim 34, ‘146 discloses a method for manufacturing a capacitor, the method comprising:
electrically contacting and mechanically connecting a winding element [0016] to a first part of a terminal (10), wherein the first part (10) comprises a first material (aluminum - [0019]),
impregnating the winding element ([0002] inherent to the electrolytic capacitor – [0016] and the first part of the terminal (10); and
electrically contacting and mechanically connecting a second part (12) of the terminal to the first part of the terminal [0017],
wherein the second part (12) comprises a second material different from the first material (copper – [0019]),
wherein the second part (12) forms a sleeve and comprises an inner thread (see Detailed Ways section paragraph 2).
wherein the inner thread is configured to receive a screw [0009].
‘146 discloses the claimed invention except for the second part comprises an outer thread and does not specifically state that the first part is mechanically connected to the winding element. 

Hu discloses a terminal comprising a first part (3) and a second part (2), the first part is electrically connected to a capacitor winding and the second part is an external contact of the capacitor, 
wherein the second part (2) comprises an outer thread (see Detailed Ways section – paragraph 2) that matches the thread of the first part (3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘146 so that the second part comprises an outer thread, wherein the outer thread matches the thread of the first part, since such a modification would form a capacitor connection that can be easily adjusted by a user.
Mechanical attachments are well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to mechanically attach the electrode tab of ‘146 to the first part of the terminal in order to secure the capacitor element to the terminal. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 29921146 (‘146) and Hu (CN 205050700) as applied to claim 18 above, and further in view of Applicant’s admitted prior art (AAPA).
Regarding claim 21, ‘146 discloses the claimed invention except for the second part comprises a self- tapping thread and is mechanically connected to the first part by the self-tapping thread.
AAPA discloses a self-tapping thread is a well-known mechanical attachment.
.

Claims 23, 29-31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 29921146 (‘146) and Hu (CN 205050700) as applied to claim 18 above, and further in view of Ando et al. (JP 08097089).
Regarding claim 23, ‘146 discloses the second part comprises an inner thread.
‘146 discloses the claimed invention except for the second part is configured to be contacted to a busbar.
Ando et al. disclose a capacitor having a terminal that is configured to be contacted to a busbar (7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘146 so that the second part is configured to be connected to a bus bar, since such a modification would form a capacitor system having multiple capacitors connected together.
Regarding claim 29, ‘146 discloses the claimed invention except for a second terminal comprising a first part of the first material and a second part of the second material, wherein each of the terminals comprises a top face which faces away from the winding element, and wherein the top faces of the terminals are co-planar.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified ‘146 so that it comprises a second terminal having a first part of the first material and a second part of the second material, wherein each of the terminals comprises a top face which faces away from the winding element, and wherein the top faces of the terminals are co-planar, since such a modification would form a capacitor element having a connection to the other electrode element.
Regarding claim 30, the modified ‘146 discloses the claimed invention but does not specifically state that it comprises a cover disc, wherein each of the terminals is arranged in an opening of the cover disc.
Ando et al. disclose a wound capacitor element having a cover disc (4), wherein each of the terminals (3, 3) is arranged in an opening of the cover disc (4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified ‘146 to include a cover disc, wherein each of the terminals is arrange in an opening of the over disc, since such a modification would seal the wound capacitor element and prevent electrolyte leakage. 
Regarding claim 31, the modified ‘146 discloses the cover disc (2) forms a part of a housing (5)of the capacitor.
Regarding claim 33, the modified ‘146 discloses the claimed invention except for a busbar, 
wherein the busbar is mechanically fixed and electrically contacted to the second part of the terminal.
Ando et al. disclose multiple capacitors connected to each other by a bus bar, wherein the busbar is mechanically fixed and electrically contact to the terminal. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the system of the modified ‘146 so that it comprises a busbar, wherein the busbar is mechanically fixed and electrically contact to the terminal, since such a modification would electrically connect a series of capacitors together. 
Regarding claim 35, the modified ‘146 discloses the capacitor comprises more than one terminal [0002], each terminal comprising a first part (10) and a second part (12) fixed to the first part (10),
wherein each of the second parts (12) comprises a top face which faces away from the winding element [0016], and
wherein the method further comprises adjusting a position of each of the second parts (Hu et al. – spring – 4).
The modified ‘146 discloses the claimed invention except for the top faces of the second parts are co-planar.
Ando et al. disclose a capacitor comprising first and second terminals (3, 3), wherein each of the terminals comprises a top face which faces away from a winding element (1) and the top faces of the terminals are co-planar. 
.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 29921146 (‘146) and Hu (CN 205050700) as applied to claim 18 above, and further in view of Yoshizawa et al. (WO 2011052091).
Regarding claim 27, the modified ‘146 discloses the claimed invention except for the second part is covered by a coating.
Yoshizawa et al. disclose a terminal (5) that is covered by a coating layer (4).
It would have been obvious to a person in the capacitor terminal art before the effective filing date of the invention to form a coating layer on the second part (external part) in order to improve corrosion resistance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848